STEINFELD, Justice.
Appellant William Roach was found guilty of breaking and entering (KRS 433.-190) and unlawful possession of narcotic drugs (KRS 218.020 and 218.210). He was sentenced to penitentiary confinement of five years on the former and ten years on the latter conviction. From a judgment entered pursuant to a jury verdict, Roach appeals belatedly but with permission of the court. We affirm.
The first claimed error is that the trial court failed to follow KRS 28.430, which requires reporting of the trial proceedings when requested by a party. Although National Dairy Products Corp. v. Rittle, Ky., 487 S.W.2d 894 (1972), was a civil case, its reasoning is dispositive of this issue, and that disposition is adverse to Roach’s contention.
The two other alleged trial errors involve the introduction of evidence Roach’s counsel (different from the present) failed to use the method provided by RCr 12.68 (Appeals when No Stenographic Report is Available), therefore we have no record from which to consider these assertions. A narrative statement is among the papers of this case, but there is no certificate of service nor is there indication that it was approved or disapproved by the trial court. These are requirements of RCr 12.68. Lawson v. Commonwealth, Ky., 403 S.W.2d 281 (1966). Cf. Robinson v. Pound, Ky., 432 S.W.2d 645 (1968), and Richardson v. Eaton, Ky., 402 S.W.2d 857 (1966).
The judgment is affirmed.
All concur.